EHRLICH, Justice,
dissenting.
I would approve the opinion below. Its rationale stated in the last paragraph
In summary, where defendants are joined on conspiracy charges, and the state timely moves for an extension of the speedy trial time period, showing that the extension is necessary to accommodate the co-defendants, the state’s interest in a joint trial prevails over the *402defendant’s speedy trial right provided the extension is not to an unreasonably distant date.
clearly distinguishes it from Miner v. Westlake, 478 So.2d 1066 (Fla.1985), and makes good sense.
I, therefore, dissent.
McDONALD, C.J., concurs.